DETAILED ACTION
Response to Amendment
Applicant's amendments filed June 28th, 2021 have been entered. Claims 19 & 21-22 have been amended. Claim 20 has been cancelled.

The Section 103 rejections made in the Office action mailed March 3rd, 2021 have been withdrawn due to Applicant’s amendments. However, they have been reapplied and updated to reflect Applicant’s amendments.

Response to Arguments
Applicant's arguments filed June 28th, 2021 have been fully considered but they are not persuasive.

Regarding A), Applicant argues that Ozaki and Takaoka relate to printing inks printed on paper which are distinct from and not related to a printed material comprising a radiation-curable binder and foam inhibiting agent, evidenced by the fact that Claims 24-26 relate to printing a decorative image and the fact that printing inks have differing needs according to Wiki-based sources. The Examiner disagrees.
While Ozaki and/or Takaoka do not disclose all the features of the present claimed invention, both are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, in order to how to change the amount of applied liquid via stacked dots and in combination with the primary reference, discloses the presently claimed invention. That foam and paper are differing substrates is not relevant to how the application of the amount of ink jet 
Regarding claims 24-26, it seems that maybe Applicant is using the term ink to only indicate a printed material comprising a pigment/colorant, which is not necessarily how it is viewed in the art. That Applicant uses colorant/pigment-containing ink for an additional decorative layer/image does not mean that any teachings relevant to only a decorative layer/image are not relevant to a printed material also forming a decorative layer/image but using foam inhibiting material in combination with or instead of colorant/pigment. Furthermore, Applicant allows the digitally printed material to further comprise ink (i.e. colorant/pigment) in claim 23, which indicates that the two are related.
Furthermore, just because the printed material comprises a functional additive/filler does not inherently differentiate it from a merely decorative ink. To demonstrate this Endo (JP 2010-255169 A) (hereinafter “Endo”) is used as an evidentiary reference:
Endo teaches a picture layer formed by printing two pattern layers one containing a resin binder and a foam inhibitor (Fig. 2 [7’]) at 1 to 40 wt% and one containing a resin binder and not containing a foam inhibitor (Fig. 2 [7]) which may coincide/overlap and can be patterned in multiple layers/amounts (i.e. stacked) depending on the amount of dent desired (upon chemical embossing), followed by an optional wear/protective layer (Fig. 2 [5/6]) [0057-0058, 0084], wherein the resin binders for both the printing and protective layers are curable via ionizing radiation [0013, 0056-0057, 0078-0079], wherein acrylate-based binders are used as radiation curable binders [0062-0065, 0067-0069].
This evidences that regardless of the intention and function behind the printed material/ink that any teachings related to the (radiation-curable) binders are relevant to both, since the properties of a printed material comprising a foam inhibitor and a printed ink (not containing a foam inhibitor) will be similarly reliant on the binder material, with any modifications made for incorporating the foam inhibitor being optional and would have been obvious/motivated to one of ordinary skill in the art.
Regarding the WikiPrint article, the uncited portion of the WikiPrint article teaches that for some substrates rapid ink penetration and drying is desired, so pretending that paper is some wholly exclusive embodiment in contrast to foam as related to printing inks seems to be based on an incomplete reading of the secondary reference. This is also not related to the teaching related to gradation and dot stacking as taught by Ozaki and/or Takaoka.
Regarding the Wikipedia article, the portion cited by Applicant is only related to dye-based inks having a solution/solvent, wherein neither dyes nor solutions/solvents are discussed in relation to Ozaki or Takaoka. This is also not related to the teaching related to gradation and dot stacking as taught by Ozaki and/or Takaoka.
Furthermore, Tabayashi teaches a solventless radiation curable ink, wherein the ink forms droplets/dots [0023-0031], indicating that the teachings regarding droplets/dots are relevant to any style of inkjet printing, wherein the region may comprise ink placed multiple times [0102-0103]. This indicates that any teaching regarding this aspect, regardless of substrate is relevant to the invention.

Regarding B), Applicant argues that the cited art does not suggest a radiation curable binder for chemically embossing a relief on a foam layer and that Takabayashi and Herlihy do not teach the use of foam inhibitors.
Schmidle entirely and explicitly teaches a radiation curable binder in use with foam inhibiting agents in relation to chemically embossing foam, wherein a foam inhibitor (i.e. trimellitic anhydride is used in combination with acrylate-based radiation curable binders, and a photoinitiator (i.e. benzophenone and/or Sandoray 1000) (pgs. 5-10 & 13-15, Examples 1-4) are set forth as essential components.
The arguments regarding the use of the teachings of the printining inks of Takabayashi or Herlihy are similar to that as recited above, especially in reference to Endo, which teaches that printing 

At this point in prosecution, the Examiner has been more than fair to Applicant by generously interpreting the “stacked” limitation according to Applicant’s desires, even though it is not clear that the invention as claimed would form a substantially novel/non-obvious product from the prior art comprising non-digitally printed materials applied having different concentrations of foam inhibiting agent (i.e. non-stacked dots) or overlapping dots/layers of digitally or non-digitally printed materials. 
In conclusion, the multilayered sheet as claimed comprises chemical embossing a supported foam layer corresponding to digitally (inkjet) printed material thereon, the printed material comprising a resin binder and foam inhibiting agent as substantially taught by Van Den Steen, wherein known modifications to the method of printing forming stacked dots (in order to alter the amount of applied material/ink for depth gradation) and the binder being a radiation curable binder material are obvious and motivated in view of the cited prior art, wherein teachings regarding decorative printing inks merely containing pigment/colorant are analogous prior art and relevant to that of the printed material as currently claimed.

Claim Interpretation
While currently not rejected as indefinite, it was noticed due to Applicant’s response that claims 24-25, reference “a decorative image”, which is both claimed in the preamble (therefore, “the” would be used instead of “a”) and also optional (lines 10-11) along with the decorative layer in claim 19. This is confusing and needs to be remedied in any response made by the Applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19, 21-26, & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Steen (U.S. Pub. No. 2014/0022291 A1) (hereinafter “Van Den Steen”) in view of Ozaki et al. (JP 03-231859 A) (hereinafter “Ozaki”) and/or Takaoka et al. (U.S. Patent No. 5,252.986) (hereinafter “Takaoka”) and Schmidle et al. (CA 1195791 A) (hereinafter “Schmidle”), as evidenced by Herlihy (U.S. Pub. No. 2012/0171434 A1) (hereinafter “Herlihy”) or further in view of Takabayashi (U.S. Pub. No. 2004/0099170 A1) (hereinafter “Takabayashi”).
Regarding claims 19, 23-25, and 39, Van Den Steen teaches a multilayered sheet product useful as a wall covering adhered to a wall (panel) [0001, 0036] formed by a process, wherein the product comprises a base (support) having on its upper/first surface a heat-expandable/expanded (foamed/foamable) material layer, wherein applied in a discontinuous pattern to the upper surface of the heat-expandable/foamable material are one or more materials/liquids that can influence the expansion of the expandable material, specifically by hindering/preventing the expansion of an expandable material such that it corresponds to a relief/indented pattern [0055, 0063, & Fig. 2], via digital printing processes [0029-0026], which is improved over conventional printing processes due to the ability to control the expansion via the amount and location of the material provided [0021, 0045] and without requiring standstills and limitations based on conventional printing methods such as rotating cylinder rotogravure [0025-0027, 0036], one such digital printing process being an inkjet printing technique [0041-0042], wherein the upper surface may be optionally provided with one or 
Regarding claim 19, Van Den Steen teaches that a variety of heights (at least two) may be provided via not only whether or not the liquid is applied but also the amount of liquid applied [0006, 0021, 0045], wherein the liquid is applied via one or more printheads disposed in a series transverse to the feed direction and/or along the feed direction to provide the desired relief [0046-0048, 0059]. However, a plurality of stacked dots forming the indentations/reliefs is not explicitly taught.
Ozaki teaches an inkjet printhead a single color/composition grading can be done via a plurality of printheads arranged transversely to the feed direction consecutively/sequentially deposit a plurality of drops/dots of the same composition to the same area/pixel (overlapping) to alter its area (area gradation) or a plurality of drops/dots comprising a different density superposed on top of one another (stacked) (density gradation).
	AND/OR
Takaoka teaches that whether or not a dot is printed and the number of superposed dots determine the concentration/gradation of a color (col. 1, lines 42-50), but that it can also be done using superposed (stacked) dots of the same concentration with or without increasing the dot diameter by using timed delays/intervals (col. 3, line 36 – col. 4, line 11), wherein both concentration/density and area gradation can be controlled via the number of dots of the same composition (col. 8, lines 1-11 & 37-42).
It would have been obvious to one of ordinary skill in the art at the time of invention to use the concept of dot superposition to change the amount/concentration of the liquid applied for the relief desired using the teachings as set forth in Ozaki and/or Takaoka. One of ordinary skill in the art would 
Further regarding claim 19 and regarding claims 21-22, while Van Den Steen teaches an acrylic resin for the foam inhibiting printed material, any specifics regarding its curing style and composition are not taught.
Schmidle teaches a radiation-curable, solventless foam growth-controlling printing ink comprising 1 to 25 wt% foam-growth-controlling agent (pgs. 4-5) and a radiation curable vehicle/binder, preferably acrylic (pgs. 4 & 6), which exhibits good adhesion to the foam substrate and protective wear layer. Although Schmidle’s foam-growth-controlling agent wt% range does not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
It would have been obvious to one of ordinary skill in the art at the time of invention to form the printed materials/liquids either comprising the foam inhibiting agent at a concentration within or near the claimed range or conventionally formed color/finishing inks of Van Den Steen to be radiation-curable, preferably comprising an acrylic vehicle. One of ordinary skill in the art would have been motivated to provide a time and environmentally friendly process for forming a patterned embossing ink/design layer that is compatible with the wear layer and the foam layer (pgs. 3-5).
Although Schmidle teaches the ink composition being usable with conventional printing equipment, including rotogravure or screen printing (pg. 12), an inkjet usable composition is not explicitly taught.
Herlihy teaches a UV-curable acrylic ink composition usable in gravure, flexographic, or inkjet printing processes [0027, 0031], which evidences that the inks regarding these processes are relatively interchangeable/similar.
	OR
Takabayashi teaches a solventless UV-curable acrylic inkjet composition comprising a substantially similar acrylate-based ink composition to that of Schmidle’s [0002, 0043, 0101], wherein compositional requirements for the radiation curable acrylate binder material are adapted for enhancing inkjet printing.
Herlihy evidences that conventional printing equipment includes inkjet processes (Herlihy) OR it would have been obvious to one of ordinary skill in the art at the time of invention to consult Takabayahshi’s acrylate mixture motivated to adapt Schmidle’s binder to the inkjet process set forth in Van Den Steen.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Steen as applied to claim 19 above, in view of OKI Printing Solutions (“OKI’s Technology Guide…”) (hereinafter “OKI”).
Regarding claims 27-28, Van Den Steen does not teach a particular resolution in dots per inch of the patterned foam inhibiting printed material forming the chemical relief pattern.
OKI teaches inkjet printers having nozzles such the dots per inch are usually between 300 and 600 but can be up to 1200, wherein the range is prima facie obvious overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of invention to form nozzles such that the resolution/DPI of the printed pattern/relief pattern would be within or around the claimed range, which is normal for inkjet printers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        August 2nd, 2021